Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on [2/10/21, 11/19/20, 10/30/20, 11/1/19] was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner’s Amendment
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. (See MPEP § 1302.04)
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Leonard Hua on 1/12/21.
The claims have been amended as follows:

1.  (Currently Amended)  An apparatus, comprising:
one or more memories configured to store instructions; and
one or more processors coupled to the one or more memories and configured to execute the instructions, wherein execution of the instructions cause the apparatus to:
receive first indication information and second indication information from a network device, 
wherein the first indication information indicates a quantity of phase tracking reference signal (PTRS) chunks mapped to one discrete Fourier transform-spread-orthogonal frequency division multiplexing (DFT-s-OFDM) symbol, and 
the second indication information is used for determining an orthogonal cover code (OCC) for performing code division multiplexing (CDM) on the PTRS chunks, 
wherein the OCC is one of the following codes: {1,1,1,1}, {1,1,-1,-1}, {1,-1,1,-1} and {1,-1,-1,1};
perform CDM on the PTRS chunks and map the PTRS chunks to one or more DFT-s-OFDM symbols; and
output the one or more DFT-s-OFDM symbols.

2.  (Cancelled).

3.  (Original)  The apparatus according to claim 1, wherein the first indication information is scheduled bandwidth of a terminal comprising the apparatus.

4.  (Original)  The apparatus according to claim 1, wherein correspondence information identifying a correspondence between scheduled bandwidth and the quantity of PTRS chunks is stored on the one or more memories.

5.  (Original)  The apparatus according to claim 1, wherein the second indication information is an identifier of a terminal comprising the apparatus.

6.  (Original)  The apparatus according to claim 5, wherein the identifier of the terminal is a radio network temporary identity (RNTI).

7.  (Currently Amended)  The apparatus according to claim 1, wherein the quantity of PTRS chunks mapped to a DFT-s-OFDM symbol is 4, and a quantity of samples in a PTRS chunk is 2.

8.  (Currently Amended)  The apparatus according to claim 1, wherein the quantity of PTRS chunks mapped to a DFT-s-OFDM symbol is 2, 4 or 8.

9.  (Currently Amended)  A method, comprising:
receiving, by a processor, first indication information and second indication information from a network device, 
wherein the first indication information indicates a quantity of phase tracking reference signal (PTRS) chunks mapped to one discrete Fourier transform-spread-orthogonal frequency division multiplexing (DFT-s-OFDM) symbol, and 
the second indication information is used for determining an orthogonal cover code (OCC) for performing code division multiplexing (CDM) on the PTRS chunks, 
wherein the OCC is one of the following codes: {1,1,1,1}, {1,1,-1,-1}, {1,-1,1,-1} and {1,-1,-1,1};
performing, by the processor, CDM on the PTRS chunks and mapping the PTRS chunks to one or more DFT-s-OFDM symbols; and
outputting the one or more DFT-s-OFDM symbols.

10.  (Cancelled).

11.  (Original)  The method according to claim 9, wherein the first indication information is scheduled bandwidth of a terminal.

12.  (Original)  The method according to claim 9, further comprising:
pre-storing on one or more memories coupled with the processor correspondence information identifying a correspondence between scheduled bandwidth and the quantity of PTRS chunks.

13.  (Original)  The method according to claim 9, wherein the second indication information is an identifier of a terminal.

14.  (Original)  The method according to claim 13, wherein the identifier of the terminal is a radio network temporary identity (RNTI).

15.  (Currently Amended)  The method according to claim 9, wherein the quantity of PTRS chunks mapped to a DFT-s-OFDM symbol is 4, and a quantity of samples in a PTRS chunk is 2.

16.  (Currently Amended)  The method according to claim 9, wherein the quantity of PTRS chunks mapped to a DFT-s-OFDM symbol is 2, 4 or 8.

17.  (Currently Amended)  A non-transitory computer readable medium, having stored thereon computer executable instructions that when executed by a processor of a computer control the computer to:
receive first indication information and second indication information from a network device, 
wherein the first indication information indicates a quantity of phase tracking reference signal (PTRS) chunks mapped to one discrete Fourier transform-spread-orthogonal frequency division multiplexing (DFT-s-OFDM) symbol, and 
the second indication information is used for determining an orthogonal cover code (OCC) for performing code division multiplexing (CDM) on the PTRS chunks, 
wherein the OCC is one of the following codes: {1,1,1,1}, {1,1,-1,-1}, {1,-1,1,-1} and {1,-1,-1,1};
perform CDM on the PTRS chunks and map the PTRS chunks to one or more DFT-s-OFDM symbols; and
output the one or more DFT-s-OFDM symbols.

18.  (Cancelled).

19.  (Original)  The non-transitory computer readable medium according to claim 17, wherein the first indication information is scheduled bandwidth of a terminal.

20.  (Currently Amended)  The non-transitory computer readable medium according to claim 17, wherein the quantity of PTRS chunks mapped to a DFT-s-OFDM symbol is 2, 4 or 8.

Allowable Subject Matter
	The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 9, 17 the prior art of record, specifically LEE; Kilbom et al. (US 20200389270) teaches An apparatus, comprising:
one or more memories configured to store instructions; and
one or more processors coupled to the one or more memories and configured to execute the instructions, wherein execution of the instructions cause the apparatus to. (Paragraphs: 142-144);
However, none of the prior art cited alone or in combination provides the motivation to teach receive first indication information and second indication information from a network device, wherein the first indication information indicates a quantity of phase tracking reference signal (PTRS) chunks mapped to one discrete Fourier transform-spread-orthogonal frequency division multiplexing (DFT-s-OFDM) symbol, and the second indication information is used for determining an orthogonal cover code (OCC) for performing code division multiplexing (CDM) on the PTRS chunks, wherein the OCC is one of the following codes: {1,1,1,1}, {1,1,-1,-1}, {1,-1,1,-1} and {1,-1,-1,1}; perform CDM on the PTRS chunks and map the PTRS chunks to one or more DFT-s-OFDM symbols; and output the one or more DFT-s-OFDM symbols. 
Since the disclosed dependent claims are depend on one of the above independent claims, therefore they are also patentable.
Claims 1, 3-9, 11-17, 19-20 are patentable.    
Conclusion
The prior art made of record and not relied upon is considered relevant to applicant's specification: Das, Suman, et al. "EV‐do revision C: Evolution of the cdma2000* data optimized system to higher spectral efficiencies and enhanced services." Bell Labs Technical Journal 11.4 (2007): 5-24. (Year: 2007) - provides Wireless packet data services are poised to be a major growth area, as wireless voice services have reached a fair level of maturity. An effort by the 3rd Generation Partnership Project 2 (3GPP2) standards body to continue to develop the successful data‐optimized 1x EV‐DO high rate packet data (HRPD) 3G system is under way. Alcatel‐Lucent along with partners is proposing several novel techniques beyond the state of the art. Some of the key technologies are orthogonal frequency code division multiple access (OFCDMA), multi‐carrier as well as wideband transmission, both frequency division duplex (FDD) and time division duplex (TDD) modes, multiple antenna techniques such as space division multiple access (SDMA) and multiple input multiple output (MIMO), interference mitigation techniques, and frequency domain interference cancellation. These are described in detail along with the resulting benefits. The design goals are to provide flexibility, backward compatibility (both loose and strict), a boost in the spectral efficiency and peak rates, a reduction in latency for real‐time services, and a reduction in complexity in the base stations (BS) and mobile stations (MS). In this paper, we describe the underlying design philosophy and the associated technologies of 1x EV‐DO Revision C with a focus on Alcatel‐Lucent's contribution and provide associated performance results.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAD RAMPURIA whose telephone number is (571)272-7870 and e-mail address is sharad.rampuria@uspto.gov.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHARAD RAMPURIA/
Primary Examiner
Art Unit 2413